United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 20-3054
       ___________________________

           United States of America

                     Plaintiff - Appellee

                       v.

           Christin Campbell-Martin

                 Defendant - Appellant
       ___________________________

               No. 20-3181
       ___________________________

           United States of America

                     Plaintiff - Appellee

                       v.

              Adam Scott Leiva

                   Defendant - Appellee
                ____________

    Appeal from United States District Court
for the Northern District of Iowa - Cedar Rapids
                 ____________

        Submitted: September 24, 2021
          Filed: November 8, 2021
               ____________
Before SMITH, Chief Judge, GRUENDER and STRAS, Circuit Judges.
                              ____________

GRUENDER, Circuit Judge.

      Christin Campbell-Martin and Adam Leiva conditionally pleaded guilty to
possession with intent to distribute a controlled substance near a protected location
and aiding and abetting the possession with intent to distribute after the district court1
denied their motions to suppress methamphetamine discovered during a warrantless
search of a vehicle. See 18 U.S.C. § 2; 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 860(a).
Campbell-Martin and Leiva appeal, challenging the denial of their suppression
motion and the district court’s sentencing guidelines calculations. We affirm.

                                            I.

       On May 25, 2018, at 10:27 p.m., Officer Nicole Hotz was patrolling a school
parking lot and asking people to leave because suspicious activity had been
occurring there overnight. Officer Hotz noticed a vehicle pull into the lot. She
pulled up near the vehicle and parked two spots away from it so that she could ask
the occupants to leave. A woman later identified as Christin Campbell-Martin was
sitting in the driver’s seat and seemed to be hiding her face with her hands. Officer
Hotz shined a spotlight on the driver’s side window to get the woman’s attention and
then walked up to the window. The woman rolled down the window and Officer
Hotz noticed that “she was very nervous and fidgety”; “[h]er speech was quick”; and
“her pupils were constricted,” which Officer Hotz thought was unusual in the dark.
Officer Hotz also noticed that the woman “kept pulling her knees to her chest and
breathing really heavy.” Officer Hotz thought that the woman might be under the
influence of drugs. Officer Hotz also thought it was strange that the two male
passengers were very quiet and did not look toward her.


      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                           -2-
       When Officer Hotz requested everyone’s identification, the woman in the
driver’s seat and the man in the front passenger seat stated that their names were
“Shannon Mckelvy” and “Favian Estrada” but denied having identification. Officer
Hotz then asked, “What’s going on? Run me through. Something’s going on right
now.” The woman said that the two passengers picked her up because her boyfriend
was “beating the crap out of” her, causing Officer Hotz to ask her if she was okay.
Neither knew the last four digits of their social-security number, which Officer Hotz
thought was strange. Officer Hotz ran “Estrada’s” name and discovered that it was
false and that his real name was Adam Leiva, so she arrested him for providing false
identification information. See Iowa Code § 719.1A (2018).

       Sergeant Richard Holland arrived to assist Officer Hotz and asked “Mckelvy”
if a purse in the back seat belonged to her. She said it did not and refused to give
Sergeant Holland permission to search it. Because the man in the back seat said he
was the one who had been lent the car, Officer Hotz asked him to look for
identification in the purse. When he found “Mckelvy’s” identification stating that
her real name was Christin Campbell-Martin, the officers arrested her for providing
false identification information.

       Sergeant Holland decided to impound the car and asked the man in the back
seat to exit the vehicle. After the man got out of the car, Officer Holland started to
search the vehicle and found a backpack on the floor of the front-seat passenger area.
Inside of the backpack he found a bag of what he thought was methamphetamine.
He also found $2,850.10 in cash, a small scoop, paperwork addressed to Leiva and
Campbell-Martin, and smaller baggies. In the center console he found Leiva’s
identification. After he finished searching, the car was impounded.

      A federal grand jury indicted Campbell-Martin and Leiva on one count of
possession with intent to distribute a controlled substance near a protected location
and aiding and abetting the possession with intent to distribute. See 18 U.S.C. § 2;
21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 860(a). Campbell-Martin and Leiva moved
to suppress the methamphetamine found in the car, arguing that the initial encounter


                                         -3-
was an unconstitutional seizure because Officer Hotz did not have probable cause or
reasonable suspicion and that the warrantless search of the vehicle and its contents
was an unconstitutional search. The district court denied the motion, concluding
that the defendants were not seized when Officer Hotz first approached them, Officer
Hotz had probable cause to command them to exit the car and arrest them, and the
search of the car was a valid inventory search and search incident to arrest.

       Campbell-Martin and Leiva conditionally pleaded guilty, preserving their
right to appeal the denial of their suppression motion. See Fed. R. Crim. P. 11(a)(2).
At sentencing, the district court denied Campbell-Martin’s motion for a two-level
minor-role reduction in her offense level, see U.S.S.G. § 3B1.2(b), applied a two-
level enhancement to Leiva’s offense level because the drug offense directly
involved a protected location, see U.S.S.G. § 2D1.2(a)(1), and assessed three
criminal-history points for Leiva’s prior methamphetamine-possession offense. The
district court sentenced Campbell-Martin to 200 months’ imprisonment and 10
years’ supervised release and Leiva to 235 months’ imprisonment and 10 years’
supervised release. Campbell-Martin and Leiva appeal, challenging the district
court’s denial of their suppression motion and its sentencing guidelines calculations.

                                         II.

       First, the defendants challenge the district court’s denial of the suppression
motion. “In reviewing a denial of a motion to suppress, we review the district court’s
findings of fact for clear error, giving due weight to the inferences police drew from
those facts. We review de novo the district court’s legal conclusion that reasonable
suspicion or probable cause existed.” United States v. Pacheco, 996 F.3d 508, 511
(8th Cir. 2021).

      The defendants challenge the district court’s suppression denial on two
grounds. First, Campbell-Martin argues that the initial stop was an unconstitutional
seizure because it was conducted without reasonable suspicion and thus the
methamphetamine must be suppressed as “fruit of the poisonous tree.” See United


                                         -4-
States v. Tuton, 893 F.3d 562, 568 (8th Cir. 2018). Second, Campbell-Martin and
Leiva argue that the warrantless search of the car was unconstitutional because
neither the inventory exception nor the search-incident-to-arrest exception to the
warrant requirement applies.

                                         A.

       We first consider whether Officer Hotz’s approach to the car constituted an
unconstitutional seizure. A Fourth Amendment seizure occurs when an officer “by
means of physical force or show of authority[] has in some way restrained the liberty
of a citizen.” Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968). “[T]he crucial test is
whether, taking into account all of the circumstances surrounding the encounter, the
police conduct would ‘have communicated to a reasonable person that he was not at
liberty to ignore the police presence and go about his business.’” Florida v. Bostick,
501 U.S. 429, 437 (1991) (quoting Michigan v. Chesternut, 486 U.S. 567, 569
(1988)). To determine whether an encounter is a seizure, we must consider all the
relevant circumstances. United States v. Mabery, 686 F.3d 591, 596 (8th Cir. 2012).
Circumstances that suggest a seizure occurred are “the threatening presence of
several officers, the display of a weapon by an officer, some physical touching of
the person of the citizen, or the use of language or tone of voice indicating that
compliance with the officer’s request might be compelled.” Id.

        Officers must obtain a warrant to conduct a seizure unless an exception to the
warrant requirement applies. Terry, 392 U.S. at 20. Under one exception, “officers
may conduct brief investigatory stops of individuals if they have a reasonable
articulable suspicion of criminal activity.” United States v. Griffith, 533 F.3d 979,
983-84 (8th Cir. 2008). “A law enforcement officer has reasonable suspicion [to
conduct an investigatory stop] when the officer is aware of particularized, objective
facts which, taken together with rational inferences from those facts, reasonably
warrant suspicion that a crime is being committed.” United States v. Williams, 929
F.3d 539, 544 (8th Cir. 2019) (alteration in original) (internal quotation marks



                                         -5-
omitted). To determine whether an officer had reasonable suspicion, we consider
the totality of the circumstances. Pacheco, 996 F.3d at 512.

      Considering all the relevant circumstances, Officer Hotz’s initial encounter
with Campbell-Martin and Leiva was not a Fourth Amendment seizure because it
was a consensual encounter. Even if it became nonconsensual, Officer Hotz had
reasonable suspicion to question them and ask for identification.

       Officer Hotz’s conduct would not have communicated to a reasonable person
that he could not leave. Officer Hotz was alone, she did not display a weapon, she
did not touch the defendants, and she did not use forceful language. She parked
beside the car rather than in front of or behind it so the driver would have been able
to drive away. She also did not ask the occupants to get out of the car until she knew
they had provided false names.

       We have previously held that an encounter was consensual when the officer
parked at least fifteen feet in front of the parked car, did not turn on emergency
lights, walked with his hand on his weapon, did not order the defendant to get out of
the car, and knocked on the window three separate times. United States v. Barry,
394 F.3d 1070, 1072, 1075 (8th Cir. 2006). Similarly, Officer Hotz parked two spots
away from the car, did not turn on her emergency lights, and did not ask anyone to
get out of the car. Even though Officer Hotz shined her spotlight on the car, this is
“no more intrusive . . . than knocking on the vehicle’s window.” Mabery, 686 F.3d
at 597.

       Nor does requesting identification or asking questions effect a seizure “as long
as the police do not convey a message that compliance with their requests is
required.” Bostick, 501 U.S. at 435; see also United States v. Stewart, 631 F.3d 453,
456 (8th Cir. 2011) (“Even when officers have no basis for suspecting a particular
individual, they may generally ask the individual questions and request to examine
his or her identification.”); United States v. Lozano, 916 F.3d 726, 728, 730-31 (8th
Cir. 2019). Here, Officer Hotz did not convey such a message when requesting the


                                         -6-
defendants’ identification and asking them questions. When she asked for
identification, her tone was conversational, she framed her request as a question, and
she said “please.” And when she said, “What’s going on? Run me through.
Something’s going on right now,” she did not use an authoritative tone of voice and
she asked if Campbell-Martin was okay. Cf. United States v. White, 81 F.3d 775,
779 (8th Cir. 1996) (concluding that the defendant was not seized when “the tone of
the entire exchange was cooperative”).

       Even if at a certain point the encounter became nonconsensual, Officer Hotz
had reasonable suspicion to “expand[] the scope of the encounter to a[n
investigatory] stop.” See Griffith, 533 F.3d at 983-84. Even before Officer Hotz
asked to see the defendants’ identification, she observed them drive into a school
parking lot around 10:30 p.m., Campbell-Martin appeared to hide her face with her
hands, and she did not look at Officer Hotz after Officer Hotz shined her spotlight
on the driver’s window. And after approaching the car, Officer Hotz had reasonable
suspicion to believe that Campbell-Martin was under the influence of drugs because
she was “nervous and fidgety,” “[h]er speech was quick,” “her pupils were
constricted,” and “[s]he kept pulling her knees to her chest and breathing really
heavy.” Officer Hotz also observed that the two passengers were very quiet and did
not look toward her. Based on Officer Hotz’s training and experience in dealing
with individuals under the influence, she reasonably believed that Campbell-Martin
might be under the influence. Officer Hotz had reasonable suspicion based on
articulable facts to extend the encounter to investigate whether Campbell-Martin was
driving under the influence. See United States v. Marin, 988 F.3d 1034, 1041-42
(8th Cir. 2021) (finding reasonable suspicion to prolong a traffic stop due to
suspected drug use based on the defendant’s excited speech, mannerisms, and
elevated heart rate).

      Leiva argues that Officer Hotz did not have reasonable suspicion of drug use
because she did not perform a sobriety test or drug recognition test. Leiva’s
argument is unpersuasive because the relevant question is whether Officer Hotz had
reasonable suspicion of criminal activity, not whether her reasonable suspicion was


                                         -7-
confirmed. See United States v. Sanchez, 572 F.3d 475, 478-79 (8th Cir. 2009)
(concluding that an officer had reasonable suspicion that a car did not display valid
proof of vehicle registration even though the officer turned out to be wrong).

       After asking for Campbell-Martin’s and Leiva’s identification information,
Officer Hotz also had reasonable suspicion to believe that they gave false names
because neither had identification, they did not know their social-security numbers,
and Leiva stumbled through his date of birth. See United States v. Chaney, 584 F.3d
20, 26 (1st. Cir. 2009) (finding that the officer could extend the traffic stop based on
reasonable suspicion that the defendant provided a false name and might be involved
in criminal activity because of his “implausible answers and nervous demeanor”).

        Considering the totality of the circumstances, we conclude that the encounter
was initially consensual, and even if it ultimately became nonconsensual, it was
justified by reasonable suspicion of criminal activity. Therefore, the evidence
obtained from the encounter should not be suppressed as “fruit of the poisonous
tree.” See Tuton, 893 F.3d at 568.

                                          B.

       Next, we consider whether Sergeant Holland’s search of the backpack without
a warrant constituted an illegal search. See Birchfield v. North Dakota, 579 U.S. ---
, 136 S. Ct. 2160, 2173 (2016) (explaining that generally police need a warrant to
conduct a search but that there are many exceptions to this requirement); Arizona v.
Gant, 556 U.S. 332, 338 (2009) (“Among the exceptions to the warrant requirement
is a search incident to a lawful arrest.”). The district court concluded that the search
was both a valid inventory search and a valid search incident to arrest. Because we
agree that the search was a valid search incident to arrest, we do not reach the
question whether it was also a valid inventory search.

       “Police may search a vehicle incident to a recent occupant’s arrest only if the
arrestee is within reaching distance of the passenger compartment at the time of the


                                          -8-
search or it is reasonable to believe the vehicle contains evidence of the offense of
arrest.” Gant, 556 U.S. at 351. A permissible search incident to arrest may extend
to the passenger compartment, including containers in the passenger compartment.
New York v. Belton, 453 U.S. 454, 460-61 (1981) (abrogated on other grounds by
Gant, 556 U.S. at 343).

       Here, “it [wa]s reasonable to believe that the vehicle contain[ed] evidence of
the offense [of providing false identification information].”2 See Gant, 556 U.S. at
351. The defendants argue that the search-incident-to-arrest exception does not
apply in this case because in Gant the Court refused to apply the exception to the
offense of driving with a suspended license. See id. at 344. The Gant court held
that searching a car to find evidence of driving with a suspended license did not fall
within the exception “[b]ecause police could not reasonably have believed either that
Gant could have accessed his car at the time of the search or that evidence of the
offense for which he was arrested might have been found therein.” Id.

       But this case involves a different offense of arrest—the offense of providing
false identification information—and it was reasonable to believe that the vehicle
and the backpack contained evidence of the offense of providing false identification
information. Although the officers already knew that Campbell-Martin and Leiva
provided false identification, they did not have Leiva’s actual identification, which
would help prove that Leiva provided false identification. It was reasonable to think
that his identification would be in the car because he had not given the officers any
identification even after he was arrested. See id. The backpack that was sitting at
Leiva’s feet in the car was a logical place to look for identification such as a driver’s
license, mail, receipts, credit cards, or checks. Indeed, the officers found paperwork
in the backpack with Leiva’s real name on it and Leiva’s identification in the center
console.



      2
        Campbell-Martin and Leiva do not challenge the basis for or the legality of
their arrest.

                                          -9-
       Leiva argues that the Eleventh Circuit’s decision in Davis v. United States,
598 F.3d 1259 (11th Cir. 2010), eliminates the search-incident-to-arrest exception
for offenses involving false identification. In Davis, the Eleventh Circuit stated in
dicta that a search incident to arrest for the offense of providing false identification
information was unconstitutional under Gant because the police could not expect to
find evidence in the passenger compartment as the officer “had already verified [the
defendant’s] identity when he arrested him for giving a false name.” Id. at 1263.

       Respectfully, we disagree with the Eleventh Circuit’s analysis. Nothing in
Gant prohibits the police from searching for additional evidence of an offense. See
Gant, 556 U.S. at 343-44, 351. Here, “it [was] reasonable to believe the vehicle
contain[ed] evidence of the offense of arrest” because police could have found
evidence in the car and in the backpack relevant to the occupants providing false
identification information, even though the officer already knew their real names.
See id. at 351; accord United States v. Edwards, 769 F.3d 509, 515 (7th Cir. 2014)
(holding that the search-incident-to-arrest exception applied to the offense of driving
without the owner’s consent when officers were searching for evidence of the car’s
ownership even though the defendant had already admitted that someone else owned
the car); cf. United States v. Donahue, 764 F.3d 293, 303 (3d Cir. 2014) (analyzing
the automobile exception and stating that “though it is clear from the record that the
government had compelling evidence that Donahue had committed the crime of
failing to surrender before its agents searched his vehicle . . . and such evidence
might have lessened the need for a search, the search was lawful”).

      Considering the totality of the circumstances, we conclude that the officers
were permitted to search the car and the backpack as a search incident to arrest.
Therefore, the district court did not err in denying the motion to suppress.


                                          III.

      Second, the defendants argue that the district court erred in calculating their
advisory sentencing guidelines range. “We review de novo the district court’s

                                         -10-
interpretation and application of the advisory Guidelines and review for clear error
its findings of fact.” United States v. Carpenter, 487 F.3d 623, 625 (8th Cir. 2007).

                                         A.

       Campbell-Martin claims that the district court erred in denying her request for
a two-level reduction for a minor role in the offense under U.S.S.G. § 3B1.2(b). We
review “the district court’s determination of whether a defendant qualifies for a
mitigating role reduction for clear error.” Id. “The propriety of a downward
adjustment is determined by comparing the acts of each participant in relation to the
relevant conduct for which the participant is held accountable and by measuring each
participant’s individual acts and relative culpability against the elements of the
offense.” United States v. Salvador, 426 F.3d 989, 993 (8th Cir. 2005). “However,
‘merely showing the defendant was less culpable than other participants is not
enough to entitle the defendant to the adjustment if the defendant was “deeply
involved” in the offense.’” United States v. Cubillos, 474 F.3d 1114, 1120 (8th Cir.
2007) (quoting United States v. Bush, 352 F.3d 1177, 1182 (8th Cir. 2003)). “The
defendant bears the burden of establishing entitlement to the reduction.” Id.

        The evidence before the district court showed that Campbell-Martin’s role
was to distribute the methamphetamine. “This is more than sufficient to show deep
involvement in the offense.” Cubillos, 474 F.3d at 1120. Campbell-Martin argues
that it was Leiva who determined the amount of methamphetamine to buy, she did
not have decision-making authority, she did not pay for the methamphetamine, and
the evidence does not show that she was involved in the decision to buy and resell
methamphetamine. Even assuming Campbell-Martin was less culpable than Leiva,
however, the presentence investigation report indicates that she was nonetheless
deeply involved because she weighed the methamphetamine, sold it, and collected
drug debts.3 See United States v. Barth, 424 F.3d 752, 763-64 (8th Cir. 2005)

      3
       The district court “may rely on unobjected-to paragraphs in a PSR.” United
States v. Sarchett, 3 F.4th 1115, 1120 (8th Cir. 2021) (citing Fed. R. Crim. P.
32(i)(3)(A)).

                                        -11-
(concluding that the defendant did not have a minor role when her home was a drug
distribution center and she provided resources; weighed, cut, and packaged drugs;
and collected money on behalf of the supplier); United States v. Adamson, 608 F.3d
1049, 1054 (8th Cir. 2010) (holding that well-paid couriers for selling drugs were
not entitled to a minor-role reduction because “[t]ransportation is an important
component of an illegal drug distribution organization”); Salvador, 426 F.3d at 994
(concluding that the defendant did not have a minor role even though he did not have
decision-making authority because he played an “important role” as translator by
facilitating transactions, being present at the transactions, and handing over the
drugs). Thus, the district court did not clearly err in denying Campbell-Martin a
minor-role reduction.

                                          B.

       Leiva claims that the district court incorrectly calculated his advisory
sentencing guidelines range by applying a two-level enhancement for drug offenses
directly involving protected locations under U.S.S.G. § 2D1.2(a)(1). He argues that
the district court was required to find that he intended the distribution to take place
in or within 1,000 feet of the protected location because intent is an element of his
offense—possession with intent to distribute—and that it could not because the plea
agreement stipulated that he did not intend to distribute methamphetamine in or near
the school. But the plain language of § 2D1.2(a)(1) does not require that the
defendant intend for distribution to take place in or within 1,000 feet of a protected
location. United States v. Mundy, 621 F.3d 283, 295-96 (3d Cir. 2010) (concluding
that § 2D1.2(a)(1) does not require evidence that the defendant “intended to
distribute any drugs within 1,000 feet of a school”); cf. United States v. Walker, 993
F.2d 196, 198-99 (9th Cir. 1993) (holding that U.S.S.G. § 2D1.2(a)(1) does not
require the government to prove that the defendant intended to distribute to
students). Because Leiva stipulated in his plea agreement that he knowingly and
intentionally possessed the methamphetamine and was within 1,000 feet of a school,
the district court properly applied the two-level enhancement.



                                         -12-
                                          C.

       Leiva also claims that the district court erred in assessing three criminal-
history points for his January 2018 drug-possession conviction under U.S.S.G.
§ 4A1.2(a). He claims that his January 2018 possession offense is relevant conduct
for the instant offense of possession with intent to distribute that occurred in May
2018. “When calculating criminal history points, a sentencing court is to consider
‘any sentence previously imposed . . . for conduct not part of the instant offense,’
defined as conduct other than ‘relevant conduct’ under U.S.S.G. § 1B1.3.” United
States v. Pinkin, 675 F.3d 1088, 1090-91 (8th Cir. 2012) (quoting U.S.S.G.
§ 4A1.2(a)(1) and U.S.S.G § 4A1.2, cmt. n.1). “Whether acts are relevant conduct
under the sentencing guidelines is a factual determination subject to review for clear
error.” United States v. White, 447 F.3d 1029, 1032 (8th Cir. 2006).

       Relevant conduct is “all acts and omissions . . . that were part of the same
course of conduct or common scheme or plan as the offense of conviction.” U.S.S.G.
§ 1B1.3(a)(2). “For two or more offenses to constitute part of a common scheme or
plan, they must be substantially connected to each other by at least one common
factor, such as common victims, common accomplices, common purpose, or similar
modus operandi.” U.S.S.G. § 1B1.3, cmt. n.5(B)(i). “Offenses that do not qualify
as part of a common scheme or plan may nonetheless qualify as part of the same
course of conduct if they are sufficiently connected or related to each other as to
warrant the conclusion that they are part of a single episode, spree, or ongoing series
of offenses.” Id. at cmt. n.5(B)(ii). We can consider factors such as “the degree of
similarity of the offenses, the regularity (repetitions) of the offenses, and the time
interval between the offenses.” Id.

      The district court did not clearly err in determining that Leiva’s January 2018
offense is not relevant conduct to the instant offense. First, there is no common
scheme because the January 2018 offense did not involve the intent to distribute
drugs. Second, the two offenses lack a common purpose because the January 2018
offense did not involve distributing methamphetamine, but rather the possession of


                                         -13-
prescription pills. Third, there were no common victims because neither offense has
specific victims. Fourth, the offenses were also separated in time by four months.
Fifth, geographically the offenses were separated by more than sixty miles—the
January 2018 offense occurred in Marshall County, Iowa, and the instant offense
occurred in Marion, Iowa. Thus, the district court did not clearly err in finding that
the January 2018 offense was not relevant conduct and assigning three criminal-
history points for the offense.

                                         IV.

      For the foregoing reasons, we affirm.
                      ______________________________




                                        -14-